Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Pratt on 8/22/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 20. A disk cavity temperature control device for controlling a disk cavity temperature which is a temperature of a disk cavity of a gas turbine by controlling a valve opening degree of a cooling-air adjustment valve for controlling supply of a cooling air for cooling the disk cavity, the disk cavity temperature control device comprising: 
8a non-transitory memory configured to store at least one program; and 
a hardware processor configure to execute the at least one program and control the disk cavity temperature control device to: 
determine a target temperature of the disk cavity temperature, based on an object operating state which is an operating state of the gas turbine before control; 
determine the valve opening degree such that the disk cavity temperature after control is equal to or lower than the target temperature, based on the object operating state; 
calculate a command opening degree to the cooling-air adjustment valve, based on a determined opening degree; and 
perform a first control to control the valve opening degree of the cooling-air adjustment valve based on the command opening degree calculated, 
wherein the target temperature is lower than a temperature limit of the disk cavity temperature, and 
wherein the disk cavity temperature control device is configured to control the valve opening degree of the cooling-air adjustment valve so as to be [[a]] the valve opening degree determined by a valve opening degree determination device, the hardware processor being further configured to execute the at least one program and perform operations of the valve opening degree determination device comprising: 
acquire the object operating state 
calculate the valve opening degree such that the disk cavity temperature which is the temperature of the disk cavity after control is equal to or lower than a target temperature, based on the object operating state; and 
perform a second control to control the valve opening degree of [[a]] the cooling-air adjustment valve based on the valve opening degree calculated, 
wherein the disk cavity temperature control device is configured to determine an input value of the valve opening degree such that a prediction value of the disk cavity temperature in the object operating state is equal to or lower than the target temperature as the valve opening degree, based on a prediction model for obtaining the prediction value of the disk cavity temperature with the input value of the operating state and an input value of the valve opening 9degree, the prediction model being generated based on a plurality of previous data in which the operating state, the disk cavity temperature, and an actual opening degree of the cooling-air adjustment valve previously acquired are associated with each other.  
Claim 21. A disk cavity temperature control device for controlling a disk cavity temperature which is a temperature of a disk cavity of a gas turbine by controlling a valve opening degree of a cooling-air adjustment valve for controlling supply of a cooling air for cooling the disk cavity, the disk cavity temperature control device comprising: 
a non-transitory memory configured to store at least one program; and 
a hardware processor configure to execute the at least one program and control the disk cavity temperature control device to: 
determine a target temperature of the disk cavity temperature, based on an object operating state which is an operating state of the gas turbine before control; 
determine the valve opening degree such that the disk cavity temperature after control is equal to or lower than the target temperature, based on the object operating state; 
calculate a command opening degree to the cooling-air adjustment valve, based on a determined opening degree; and 
control the valve opening degree of the cooling-air adjustment valve based on the command opening degree calculated, 
wherein the disk cavity temperature control device is configured to determine a temperature determined by a disk cavity target temperature determination device as the target temperature, 
the hardware processor being further configured to execute the at least one program and perform operations of the disk cavity target temperature determination device comprising: 
acquire [[an]] the object operating state 
calculate the target temperature, based on the object operating state, 
wherein the disk cavity temperature control device is configured to determine an input value of the disk cavity temperature such that a loss-of-control probability of the gas turbine in the object operating state is equal to or lower than a predetermined probability as the target 10temperature, based on a classification model for obtaining the loss-of-control probability with an input value of the operating state and the input value of the disk cavity temperature, the classification model being generated based on a plurality of previous data in which controllability of the gas turbine is associated with the operating state and the disk cavity temperature previously acquired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741